Citation Nr: 0914874	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  08-01 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1952 to November 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative evidence of record demonstrates 
that the Veteran's service-connected disabilities alone are 
not of such nature and severity as to prevent him from 
securing or following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1110, 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In February 2007, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the February 2007 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess, 
supra.  In addition, the October 2007 rating decision, 
January 2008 SOC, and November 2008 SSOC explained the basis 
for the RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

With regard to VA's duty to assist, the RO obtained private 
treatment records from physicians identified by the Veteran, 
and the Veteran was afforded a VA examination in August 2007. 

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  Entitlement to TDIU

A.  Applicable Law

VA will grant a total disability evaluation for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his or her education 
and occupational experience, by reason of service-connected 
disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, VA Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which places the claimant in a different position than 
other veterans with the same disability rating.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment because of economic circumstances is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose, 
supra.  As noted, consideration may not be given to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran's claim for TDIU (on VA Form 21-8940) was filed 
in January 2007.  As noted above, the RO sent him a VCAA 
development letter in February 2007, in which, in pertinent 
part, it asked him to complete and return a VA Form 21-4192 
(Request for Employment Information) to facilitate the RO's 
obtaining information about the circumstances of his 
termination from employment with the company he listed as his 
last employer.  The record is devoid of any response to that 
request by the Veteran.

In this case, the Veteran contends that he is unable to 
secure gainful employment due to his service-connected 
disabilities.  Specifically, in his January 2007 claim form, 
he asserted that he is unemployable due to his service-
connected cold injury residuals to both feet, that he retired 
from his employment at the earliest possible opportunity 
because the pain in his feet made it difficult for him to 
climb ladders, and that he would have worked for several more 
years had it not been for his foot disability.  The Board 
notes that the Veteran was previously denied a TDIU in a 
December 2006 rating decision, which he did not appeal. 

Currently, the Veteran has been awarded the following 
disability evaluations:  30 percent effective from June 13, 
2006, for cold injury residuals to the left foot; 30 percent 
effective June 13, 2006, for cold injury residuals to the 
right foot; 30 percent from June 13, 2006, for post-traumatic 
stress disorder (PTSD); 10 percent from November 30, 1953, 
for residuals of a gunshot wound to Muscle Group I of the 
right shoulder (dominant); 10 percent from May 17, 2005, for 
tinnitus; zero percent from November 30, 1953, for a 
superficial scar to the left forefinger (non-dominant); and 
10 percent from November 17, 1954, and zero percent from 
January 17, 1960, for right ear hearing loss.  These awards 
have resulted in a combined service-connected disability 
rating of 10 percent from November 30, 1953; 20 percent from 
November 17, 1954; 10 percent from January 17, 1960; 20 
percent from May 17, 2005; and 80 percent from June 13, 2006.  

The Board notes that no single service-connected disability 
is rated at 40 percent or greater.  However, because the 
Veteran has service-connected disabilities in both feet, the 
two disabilities are combined and considered as one 
disability under 38 C.F.R. §§ 4.16(a)(1) and 4.16(a)(2).  
Therefore, the Veteran has met the threshold criteria for 
schedular consideration for a grant of TDIU under 38 C.F.R. 
§ 4.16(a) from June 13, 2006, in that he has a combined 
rating of at least 70 percent, with at least one disability 
rated at 40 percent or greater.  

Further, the Board acknowledges the Veteran's January 2007 
claim for TDIU, wherein he contended he had not worked since 
June 28, 1993, but that he became too disabled to work in 
November 1992.  

Upon thorough review of the evidentiary record, however, the 
Board finds that the preponderance of the evidence is against 
a finding that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities, when considered alone.

In November 2006, the Veteran was afforded a VA examination 
in relation to claims for service connection for other 
disabilities, including his prior claim for TDIU.  He 
reported that he had voluntarily retired at the age of 65, 
after 43 years of employment as an electrician, and said he 
enjoyed his retirement and did not want to go back to work.  
The examiner opined that the Veteran's service-connected PTSD 
was mild and largely in remission, with no evidence of 
significant occupational impairment, and that the Veteran was 
not experiencing any emotional difficulties which would 
prevent him from maintaining full-time employment.  

The Veteran underwent another VA examination in December 
2006, the following month.  The examiner stated the Veteran's 
employment, were he seeking it, would be limited 
significantly by his non-service-connected cardiac disease.  
Further, his ability to stand for long periods of time would 
be limited by the pain he experiences in his feet due to the 
service-connected residuals of a cold injury.  The other 
service-connected disabilities involving the shoulder, 
hearing loss, and finger scar were noted not to have any 
bearing on his employment.  Rather, the Veteran's heart 
disease was the main limiting factor for active employment, 
and he would be able to perform light or sedentary work if he 
so chose.  

In August 2007, the Veteran was afforded a third VA 
examination.  The examiner, focusing on the Veteran's PTSD, 
opined that the disability had not changed since his previous 
examination by VA in November 2006.  Further, the Veteran was 
not unemployable based on his PTSD symptoms alone.  

The Veteran testified at an informal hearing before a 
Decision Review Officer at the Waco RO in September 2008.  He 
reiterated his assertion that he had retired at age 65 due to 
the pain in his feet, and that after climbing ladders all 
day, he could hardly walk when he awoke the next morning.  
Further, were it not for his foot pain, he said he would have 
worked for several more years.  He testified he did not have 
heart problems at the time of his retirement, and that his 
PTSD did not affect his work that much.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran is unemployable due to his service-connected 
disabilities.  As previously stated, under existing law, 
there must be a showing that the Veteran's service-connected 
disabilities alone are sufficiently severe to cause 
unemployability, and neither non-service-connected 
disabilities nor advancing age may be considered.  

The December 2006 VA examiner opined that the Veteran's non-
service-connected heart disease limits his employment 
options, and that although his foot disability would prevent 
him from standing for long periods of time, he could perform 
light or sedentary work if so desired.  Further, the November 
2006, December 2006, and August 2007 VA examiners all ruled 
out the Veteran's other service-connected disabilities-
including PTSD, his houlder injury, hearing loss, and scar-
as factors contributing to unemployability.  Thus, the weight 
of the competent evidence suggests that the Veteran is not 
unemployable, and that, if he wanted to, he could find work, 
even if he were unable to work as electrician due to his foot 
pain.  We recognize that he took a longevity retirement at 
65, and, as noted above, age is not a permissible factor to 
be considered in a TDIU adjudication.  Further, the evidence 
shows that if he were not able to find any work which he 
could perform, and were thus unemployable, that would be due 
to his non-service-connected heart disease, and not his 
service-connected disabilities.

Moreover, as noted above, the Veteran failed to respond when 
the RO asked him to authorize it to obtain information from 
his last employer.  The duty to assist a veteran in 
developing evidence is not always a "one-way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran 
must cooperate when he is asked for information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies 
VA evidence which might have helped establish his claim. 

Thus, the weight of the evidence is against a finding that 
the Veteran is unemployable due to his service-connected 
disabilities.  Because the preponderance of the evidence is 
against the claim, there is no reasonable doubt to resolve in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


